Under Chapter 20441, Acts of 1941, where a writ of error or an appeal is taken from a judgment, decree or order which was entered before noon of October 1, 1941, such writ of error or appeal must be duly taken within sixty days after noon October 1, 1941, and also within six months after the date of the judgment or the entry of the decree or order appealed from. A writ of error or an appeal from a judgment, decree or order that was entered after noon of October 1, *Page 538 
1941, must be taken within sixty days after the date of the judgment or the entry of the decree or order appealed from as adjudicated in Erma De Bowes v. Ray O. De Bowes, filed February 20, 1942.
In this case the decrees appealed from were entered April 21, 1941, and June 13, 1941, respectively, and the appeal was taken December 12, 1941. The period from June 13, 1941, to December 12, 1941, is less than six months. Though the appeal was taken less than six months after the entry of the decrees appealed from, it was not taken within sixty days after October 1, 1941, and thus violates Chapter 20441, Acts of 1941, as interpreted in De Bowes v. De Bowes and in City of Miami Beach v. G.A.P. Company, et al., filed at this term. The appeal is therefore dismissed.
BROWN, C. J., TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.